DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurlstone; Graham F. (US 4899486 A; hereinafter Hurlstone) in view of Van Rensburg; Leon et al. (US 7762019 B2; hereinafter Van Rensburg).

    PNG
    media_image1.png
    709
    260
    media_image1.png
    Greyscale
Regarding claims 1 and 19 Hurlstone teaches:
A shelter. (See Fig. 1 #10)
A longitudinal tubular structure having a top edge and a bottom edge. (See Fig. 1 #28); (Column 2, lines 45-50)
Wherein the longitudinal tubular structure comprises a twin-walled structure comprising (i) an outer wall formed from the polymeric material, (ii) an inner wall formed from the polymeric material and located within the outer wall, and (iii) a segmented annular portion positioned between the outer wall and the inner wall, the segmented annular portion comprises a plurality of segmented annular divider walls formed from the (See Fig. 2 #12, 14, 16, 18); (Column 2, lines 39-44) a polypropylene extrusion cut to a required length, for example 1.2 m, and having around its arcuate portion 12 twin walls 14,16 (see FIG. 2) joined by regularly spaced webs 18, thus giving a very robust but lightweight structure.
A conduit defined by the longitudinal tubular structure, the conduit extending from the top edge to the bottom edge. (See Fig. 1 above)
Wherein the shelter is a unitary structure. (See abstract)
Hurlstone does not teach:
Wherein the longitudinal tubular structure is formed from a polymeric material including a pigment blended with the polymeric material 
Wherein the polymeric material including the pigment blocks from about 80% to about 100% of ultraviolet-B radiation (UV-B), wherein UV-B radiation is electromagnetic radiation across wavelengths 280 nm to 315 nm 
Van Rensburg teaches:
The structure is formed from a polymeric material including a pigment blended with the polymeric material. (Column 2, lines 15-20) According to a first aspect of the invention there is provided a plant protective cover of a translucent polymeric material including at least one transmission spectrum modifier for minimising the transmission in the ultraviolet range
Wherein the polymeric material including the pigment blocks from about 80% to about 100% of ultraviolet-B radiation (UV-B), wherein UV-B radiation is electromagnetic radiation across wavelengths 280 nm to 315 nm. (See Fig. 2 #1); (Column 8, lines 5-15) This is achieved by maximising the light transmittance of the plant protective cover in the red and far-red wavelengths (see 5 in FIG. 2), eliminating the ultra violet region (see 1 in FIG. 2) 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the polymeric material of Hurlstone, to include a pigment which blocks UV-B radiation, as taught by Van Rensburg, in order to gain the advantages of enhanced production and quality of plants being cultivated (See Abstract).
The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claim 3 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone does not teach. Van Rensburg further teaches:
Wherein the polymeric material including the pigment blocks at least about 50% of visible light, wherein visible light is electromagnetic radiation across wavelengths 390 nm to 780 nm. (See Fig. 2 #2, 3); (Column 2, lines 31-34) Even further according to the invention the transmission in the visible light range between 350 nm and 750 nm is adjusted by changing the ratio of blue to red wavelengths transmitted towards a 2:3 ratio.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the polymeric material of Hurlstone, to include a pigment which blocks at least 50% of visible light, as taught by Van Rensburg
Regarding claim 13 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone further teaches:
Through channel is configured to receive at least one retaining structure. (See Fig. 2 #24)
Hurlstone in view of Van Rensburg does not teach where the plurality of through channels are configured to receive at least one retaining structure. However, it would have been obvious to one having ordinary skill in the art at the time of filing to secure the tree shelter using the plurality of through channels, as taught by Hurlstone, as an obvious substitution of functional equivalent. 
Regarding claims 15-16 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone further teaches:
Wherein the polymeric material comprises a biodegradable polymer. (See abstract)
Regarding claim 20 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone further teaches:
Wherein the portion of the plant comprises a tree trunk. (See Fig. 1 #30); (See abstract)
Claims 4, 5, 6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurlstone in view of Van Rensburg, further in view of Toye; Jonathan Dallas (US 20160353677 A1; hereinafter Toye).
Regarding claims 4 and 21-22 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone in view of Van Rensburg does not explicitly teach. Toye
The pigment reflects at least 30% solar radiation across wavelengths 280-800nm. (See Fig. 1); (See abstract)
Hurlstone, in view of Van Rensburg, in view of Toye is silent as to the pigment reflecting across all wavelengths from 200nm-2500nm. However, it would have been obvious to one of ordinary skill within the art at the time of filing to have a pigment that reflects electromagnetic radiation across all wavelengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Further, applicant has not indicated that the range is a critical element. Per applicants disclosure, [0027], the pigment may block at any/and or all wavelengths from about 200nm to about 2500nm.
Regarding claim 5 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone in view of Van Rensburg does not explicitly teach. Toye teaches:
A percent- reflectance-to-percent-absorption ratio from about 10:1 to about 70:1, of electromagnetic radiation. [0032], [0036], [0043]
Hurlstone, in view of Van Rensburg, in view of Toye
Regarding claims 6-7 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone in view of Van Rensburg does not teach. Toye teaches:
Wherein the pigment comprises an antimony pigment, a barium pigment, a titanium pigment, a lead pigment, a zinc pigment, or any combination thereof. [0031]
The zinc pigment comprises zinc oxide (ZnO). [0031]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pigment of Hurlstone, in view of Van Rensburg, to incorporate the teachings of Toye in order to gain the advantages of a customizable plant shelter, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurlstone in view of Van Rensburg, further in view of Allen, David M. (US 20050172549 A1; hereinafter Allen).
Regarding claim 8 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 1. Hurlstone in view of Van Rensburg, does not teach. However, Allen teaches:
Wherein the longitudinal tubular structure comprises a self- wrapping structure configured to roll upon itself to define the longitudinal structure in the absence of an external pressure. (See Fig. 6 #42); [0022] the resilient characteristic of the material from which the mulch shield 10 is formed may 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tubular plant shelter of Hurlstone, in view of Van Rensburg, to incorporate a self-wrapping structure, as taught by Allen, in order to gain the advantages of having a more easily removable plant protection device that does not require additional fasteners.
Regarding claim 9 Hurlstone, in view of Van Rensburg, in view of Allen, as shown above, discloses all of the limitations of claim 8. Hurlstone in view of Van Rensburg, does not teach. However, Allen teaches:
Wherein the longitudinal tubular structure comprises a first-side-edge extending from the top edge to the bottom edge and a second-side edge extending from the top edge to the bottom edge, and wherein the first-side-edge, second-side- edge, top edge and bottom edge define a body area, and wherein the first-side-edge and the 3Application No.: 16/228,434 Amendment Dated: March 29, 2021second-side-edge are positioned relative to each other to define an overlapping section of the body area. (See Fig. 6 #40, 42); [0022] The resilient characteristic of the material from which the mulch shield 10 is formed may generate a tendency in the material that causes it to coil around itself and thereby self-close so that the ends of the wall member 16a abut one another or so that portions (40, 42) of the mulch shield 10 overlap one another.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tubular plant shelter of Hurlstone, in view of Van Rensburg, to incorporate a Allen, in order to gain the advantages of having a more easily removable plant protection device that does not require additional fasteners.
Regarding claim 10 Hurlstone, in view of Van Rensburg, in view of Allen, as shown above, discloses all of the limitations of claim 9. Hurlstone in view of Van Rensburg, does not teach. However, Allen teaches:
Wherein the first-side-edge, the second-side-edge, or both are free to move relative to each other and such that upon growth of an encircled plant the overlapping section of the body area reduces in size. [0023] In some situations, it may be desirable that the fasteners 32a be configured to fail or cause the material into which they are secured to fail (e.g., through sizing of the apertures 32b into which the fastener 32a extends) to thereby release the fastener 32a so that the closure means 32 will permit the mulch shield 10 to be moved toward the first position in response to growth of the tree or plant, the formation of ice within the cavity 22, etc.
Hurlstone, in view of Van Rensburg, in view of Allen does not explicitly teach where the sides are free to move in relation to one another. However, it would have been obvious to one of ordinary skill within the art at the time of filing that the failing fasteners of Allen would allow for the shield to move freely in relation to the growth of the tree, thus gaining the benefit of preventing damage to the tree from girdling.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hurlstone in view of Van Rensburg, further in view of Hoff; Petrus Mattheus Maria (US 20140215909 A1; hereinafter Hoff.
Regarding claim 18 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 15. Hurlstone in view of Van Rensburg, does not teach. Hoff further teaches:
Biodegradable polymer comprises cellulose. [0031]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the biodegradable polymer of Hurlstone, in view of Van Rensburg, to include cellulose, as taught by Hoff, in order to gain the advantages of decreasing environmental impact.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hurlstone in view of Van Rensburg, further in view of GOODWIN DAVID (GB 2191075 A; hereinafter Goodwin).
Regarding claim 18 Hurlstone, in view of Van Rensburg, as shown above, discloses all of the limitations of claim 15. Hurlstone in view of Van Rensburg, does not teach. Goodwin further teaches:
An animal repellent (page 2, lines 35-40)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the polymeric material of Hurlstone, in view of Van Rensburg, to incorporate an animal repellent, as taught by Goodwin, in order to gain the advantages of deterring pests from the plants.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644